December 24. 1957

Honorable J. W. Edgar         Opinion No. hW-335
Commissioner of Education
Texas Education Agency       R-2: Does House Bill 216, Acts
Austin, Texas                     55th Legislature, Regular
                                  Session, 1957, Chapter 69,
                                  page 159, replace and/or
                                  supersede the sparse area
                                  clause in Section 1 of
                                  Article 2922-13, Vernon's
                                  Civil Statutes, and related
Dear Dr. Edgar:                   questions.
          You have requested our opinion on the following
questions:
         1. Does House Bill 216, Acts 55th Legislature,
    Chapter 69, page 159, replace and/or supersede the
    sparse area clause in Section 1 of'Article 2922-13,
    Vernon's Civil Statutes?
          2. If the answer is negative, and we have two
     sparse area statutes:
              a.   Does the Commissioner have discretion
                   as to the number of professional units
                   allotted under Section 1 of Article
                   2922-13, or Is he obligated to allocate
                   as many as the district had In 1948-4g?
              b.   If the Commissioner has discretion, may
                   he use the same formula to allot profes-
                   sional units to all districts as that
                   which he prescribed under the provisions
                   of House Bill 216?
          The two pertinent statutory provisions read as follows:
          Article 2922-13, Vernon's Civil Statutes, Section 1,

         "Provided further, that any school district
    containing one hundred (100) square miles or more
    and having fewer than one (1) pupil per square mile,
Honorable J. W. Edgar, Page 2 (WW-335)


    and which is now equipped with school facilities
    to maintain, and is now operating and maintaining
    a four-year accredited high school, may be
    allotted by the State Commissioner of Education
    as many professional units as were provided
    during the school year 1948-1949; provided that
    the State Commissioner of Education shall take Into
    consideration the density and dlatrlbutlon of popu-
    lation in the district, road conditions, and the
    proximity of the school to another four-year
    accredited high school in making such allotments."
          House Bill 216, Acts 55th Legislature, Regular Session,
1957,Chapter 69, page 159, Section 1, reads as follow5:
         "Section 1. Any school district containing
    one hundred (100) square miles or more and having
    fewer than one (1) pupil per square mile, and which
    operates and maintains a four-year accredited high
    school may be allotted by the State Commissioner of
    Education for Foundation School Program Act and Fund
    purposes the number of professional units deter-
    minable a8 earned by the application of a sparse
    area formula approved by the State Board of Education;
    provided that the State Commissioner of Education
    shall take into consideration the density and dl,stri-
    bution of population in the district, road conditions,
    and the proximity of the school to another four-year
    accredited high school In making such allotments."
          From reading the above sections, It is OUP opinion
that neither of the above sections is a mandatory provision;
that both of said sections are designed to give the Commissioner
of Education discretionary powers to relieve teacher shortage
In sparse area schools.
          Therefore, we answer your questions as follows:
          First, the State of Texas has two sparse area statutes
as quoted above, which statutes stand together and are to be
used at the discretion of the Commissioner of Education.
          Secondly, neither of the above sections Is mandatory,
and the Commissioner of Education may use either section in
allotting extra professional units to sparse area schools.
Honorable J. W. Edgar, Page 3   (w-335)




                           SUMMARY

                 Texas has two sparse area statutes,
                 Section 1, Article 2922-13, Ver-
                 non's Civil Statutes, and House
                 Bill 216, Acts 55th Legislature,
                 R. S., 1957, Chapter 69, page 1%.
                 The Commissioner of Education may
                 apply whichever of these statutes
                 he deems desirable, at his discre-
                 tion.
                                Very truly yours,
                                WILL WILSON
                                Attorney General of Texas



                                By
                                                       Jr.
GC: jl                               Assistant


APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr,
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
BY:      James N. Ludlum